The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 03/21/2021, the following is a Non-Final Office Action for Application No. 17207703.  

Status of Claims
Claims 1-20 are pending.

Drawings
The applicant’s drawings submitted on 03/21/2021 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  17207703, filed 03/21/2021 is a division of 15370269, filed 12/06/2016, now abandoned; 15370269 is a continuation in part of 14022423, filed 09/10/2013, now abandoned; 14022423 Claims Priority from Provisional Application 61698729, filed 09/10/2012. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: computer system in claim 1 and dependents therefrom. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
computer system [e.g. processor and/or memory (via above Claim Interpretation)] is programmed to: calculate metrics of a manufacturing process including one or more manufacturing and profit ratios on a profit per asset-hour (PPAH) basis; and controlling the manufacturing process based on the calculated metrics. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The processor and/or memory is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor and/or memory limitation is no more than mere instructions to apply the exception using a generic computer component. Further, controlling the manufacturing process based on the calculated metrics by a processor and/or memory is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor and/or memory. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, controlling the manufacturing process based on the calculated metrics by a processor and/or memory is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at page 8 wherein “the system includes: an Input Data database containing selected data from TPM System databases; a processor disposed to receive a dataset from the Input Data database.”  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao (US 20090043625 A1) hereinafter referred to as Yao.

Yao teaches:
Claim 1. A computer system for manufacturing, where the computer system is programmed to: 
calculate metrics of a manufacturing process including one or more manufacturing and profit ratios on a profit per asset-hour (PPAH) basis (Fig. 5 and ¶0014 The present invention provides a tool to manage operations such as molding, spray painting and assembly production process through proper quotation simulation to profitably quote customers; accurate forecast to effectively budget materials, labors and machines; intelligent analysis to productively improve business operation. The information used in preparing a quote can include information such as: the size of the mold, the shot weight, the required machines, machine hours, the cycle time for each machine, the labor for each machine, the process sequence, downtime and maintenance cycles for each machine, material unit cost, machine hourly rate, labor hourly rate, sales volume, individual process yields, overall process yield, selling price ¶0034 the method including the steps of: calculating an output quantity; calculating revenue using a revenue formula; calculating the amount of material required; calculating a cost of material using a material cost formula; calculating an NVA using an NVA formula; determining the machines required; calculating machine hours required; calculating machine cost using a machine cost formula; calculating labor hours required; calculating a labor cost using a labor cost formula; calculating profit using a profit formula.); and 
controlling the manufacturing process based on the calculated metrics (Figs. 18-19 and ¶0119 FIG. 18 is illustrative of a factory for molding, painting, and assembling components. In FIG. 18 two components, A & B are molded, spray painted and assembled. Part A is molded in first molding station including a material hopper 1802, connected by duct 1806 to molding machine 1808. A shot controller 1804 controls the amount of material for each cycle. A conveyor to 1810 conveys the product from the molding machine 1808 to a spray painting station 1830 which is fed from paint reservoir 1812. Part B follows a similar path through molding machine 1828, conveyor 1830, and spray paint station 1838. ¶0175 The information concerning the process is collated from all stages of the process at 1940 in the report, as indicated by the single line arrows. An analysis stage 1942 and an action stage 1944 are implemented to detect and adjust out-of-specification performance.).

Yao teaches:
Claim 2. The computer system of claim 1, where the calculated metrics include one or more of a cost per unit, a profit per unit, a unit per asset-hour, or a Gain Attributes, where said Gain Attributes includes one or more of a Gross Cash Contribution Gain; a Price Gain; a Time Volume Gain; a Cost Gain; a Product Time Volume Gain; a Product Time Mix Gain; a Product Time Productivity Gain; a Unit Volume Gain; a Product Unit Volume Gain; and a Product Unit Mix Gain (¶¶0046-0051 The subordinate modules can include: a Part Information Module linking all master transaction data; a Sales Information Module including first intermediate process using sales volume and sales price; a Material Information Module comprising material price to obtain material cost; an Engineering Information Module comprising of production yield rate, material usage, the labor usage and machine usage for formulating the computation of required materials, required labor and required machines; a Cost Structure Module comprising computation of labor cost by obtaining the labor hourly rate and multiplying it with required labor and computation of plant overhead cost by obtaining machine hourly rate and multiplying it with required machine hours).

Yao teaches:
Claim 3. The computer system of claim 1, wherein the calculated metrics are computed for a plurality of products for a product mix optimization (¶0010 According to an embodiment of the invention, one purpose of present invention can be attained by providing a process Management System including: (1) sales revenue, net value-added (NVA) and profit forecast; (2) cost structure simulation; (3) material, labor and machine budgeting by using specific algorithms and parameters; (4) analysis by dedicated process indicators for identifying business or production improvement areas ¶0030 The machine layout and interconnecting conveyors may be adjustable, and this is also optimized as part of the machine requirements and machine hours analysis. According to an embodiment of the invention, there is provided a method of estimating, managing, forecasting or controlling a process including one or more operations requiring one or more inputs to produce a specified outcome, using a software architecture including: a master data module and a plurality of subordinate modules, each module including corresponding data, or corresponding software, or both; the subordinate modules being linked by identification information; the method including the steps of: calculating an output quantity; calculating revenue using a revenue formula; calculating the amount of material required; calculating a cost of material using a material cost formula; calculating an NVA using an NVA formula; determining the machines required; calculating machine hours required; calculating machine cost using a machine cost formula; calculating labor hours required; calculating a labor cost using a labor cost formula; calculating profit using a profit formula.).

Yao teaches:
Claim 4. The computer system of claim 1, where the computer system includes a transactional processing management system (TPM System), where the TPM System includes a plurality of TPM System databases, and where the computer system includes: an Input Data database containing selected data from TPM System databases; a processor disposed to receive a dataset from said Input Data database; a Software Store operatively disposed with respect to said processor containing instructions which, when executed by said processor, calculates the metrics based on the data set from said Input Data database; and a PPAH database operatively disposed with respect to said processor for storing the calculated metrics (¶0061 The material cost formula is ($MAT=MATERIAL USED*UNIT PRICE), where $MAT is material cost. The revenue formula is (REVENUE=SALES*SALES PRICE). The NVA formula is NVA=REVENUE-$MAT. The machine cost formula is ($M/C=M/C HRS*M/C HRLY RATE), where $M/C is machine cost. The labor cost formula is ($LAB=LAB HRS*LAB HRLY RATE), where $LAB is labor cost. The profit formula is (PROFIT=NVA-$MC-$LAB). {Divide out machine cost from profit formula from both sides of equation and result is PPAH.}).

Yao teaches:
Claim 5. The computer system of claim 4, further comprising: a TPM System database storing manufacturing and profit ratios and adapted to substitute said manufacturing and profit ratios with corresponding calculated metrics (¶0140 FIG. 4 shows the information flow which converts from quotation stage to forecast stage, and then factors in the actual P&L from ERP system to reflect the actual stage and future forecast simulation. As described earlier, the Quotation 401 is maintained by version. The last version is taken to be the agreed version by customers. Then the Sales will get the volume forecast information of the project life cycle from customers to put into the Forecast 402 by month to do the revenue simulation. It depends on when the project is started to generate revenue and when the project is end of life. The initial basic data can be copied from the Quotation stage 401 to Forecast stage 402 on its corresponding months (it takes from Jan as an example in the diagram). During the project life cycle, the quotation price could be changed. The new version of quotation will be updated in the Quotation stage 401 and also maintained in the Forecast stage 402. When the projects are under the actual production, the ERP system can collect all the actual production parameters and the actual cost structure from the operation…).

Yao teaches:
Claim 6. The computer system of claim 4 further comprising: a digital display device operatively disposed with respect to said PPAH database for displaying data in said PPAH database, and wherein the computer system is further programmed to display data from the PPAH database on said display device as a graph on which the PPAH of products is located relative to ROA, or as a chart comprising cells in columns and rows (¶0176 FIGS. 17 A & 17B form an interaction chart illustrating the sequence of operations according to an embodiment of the invention. The chart has an upper row of modules DATA (INPUT), MD (MASTER DATA), PT (PROJECT MASTER DATA), SLS (SALES INFO), MAT (MATERIAL INFO), ENG (ENGINEERING INFO), COST (COST STRUCTURE), RPT (REPORT), ANALYS (ANALYSIS), which are the SOURCES of interactions with the correspondingly named modules on the left hand column (SINKS). The cell at the intersection between a source and a sink includes information concerning the interaction between the source and the sink. The arrows numbered 1701 to 1711 indicate the sequence of the interactions.).

Yao teaches:
Claim 7. The computer system of claim 4, wherein the data from TPM Systems databases comprise any of: information on products sold, sales volumes, price of products, cost of product comprising direct and indirect costs, assets used in manufacturing each product, quantitative information on customers and products, seasonal material cost variations, overtime payment details (¶0046 The subordinate modules can include: a Part Information Module linking all master transaction data; a Sales Information Module including first intermediate process using sales volume and sales price; a Material Information Module comprising material price to obtain material cos).

Yao teaches:
Claim 8. The computer system of Claim 4, wherein data from the Input Data database is used to compute the calculated metrics (¶0008 The present invention provides a process analysis and control tool which collates primary process data from a plurality of sources, such as databases and knowledge management systems, relating to an operation, such as a manufacturing operation, and processes the primary data to derive secondary data indicative of measurements of the operation. The secondary data is used to analyze the operation, to predict outcomes of the operation, or to improve the operation).

Yao teaches:
Claim 9. The computer system of Claim 4, where the processor is programmed to further: extracts TPM databases data sets of variable data, said variable data comprising any of sales quantities, prices, product costs, operating expenses, asset values, asset throughputs, and other production information; extracts from TPM databases, information on customers and products and transitional information comprising any of seasonal raw-material cost changes, periodic demand increases, and competitive price variations; generates profit ratios using the compiled and consolidated data and information from the Input Data database; and provides the generated profit ratios to the TPM System (¶0142 It is useful for the machine hour budgeting and also the cost computation base. (Project Occupied Hrs)/(Total Project Hrs) 602 shows each project's occupation percentage of total project used capacity. A bigger ratio means a bigger resource usage by this project. (Project VA)/(Total Project VA) 603 is to show each project's VA (value-added) generation percentage of total project generated VA. A bigger ratio means a bigger VA generated by this project. (Project VA)/(Project Occupied Hrs)) 604 shows the project machine hourly rate. It is an indicator to compare with the machine hourly rate from the plant cost structure. The higher machine hourly rate of this indicator means the loss from the plant cost structure and it needs to look into the price and productivity of this project for improvement. (Project Occupied Hrs %)/(Project VA %) 605 shows the ratio of resource use for VA generation. The higher ratio means the project uses more resources but generate less VA. The ideal case for this ratio is close to "1" for a healthy project. All these above indicators facilitate quick examination of the root causes of any discrepancies in each project.).

Yao teaches:
Claim 10. The computer system of Claim 9, where the processor is programmed to further: compiles and consolidates the extracted data and information; populates an Input Data database with compiled and consolidated data and information for use in generating profit ratios and a profit per asset-hour (PPAH) metric; generates computed metrics using the compiled and consolidated data and information from the Input Data database; populate and store in the PPAH database the computed metrics; and allow an end user to change any of the data stored in the PPAH database to generate estimates of profitability and to use said generated estimates of profitability to plan for increasing ROA (¶0010 According to an embodiment of the invention, one purpose of present invention can be attained by providing a process Management System including: (1) sales revenue, net value-added (NVA) and profit forecast; (2) cost structure simulation; (3) material, labor and machine budgeting by using specific algorithms and parameters; (4) analysis by dedicated process indicators for identifying business or production improvement areas).

Yao teaches:
Claim 11. The computer system of claim 1, where said computer system is further programmed to create and print invoices, quotations, order forms, margins, shipping tickets, or tax rates based on the calculate metrics; predict, plan, or schedule work as constrained by manpower or materials based on the calculate metrics or set production priority and scheduling exceptions based on the calculate metrics; or monitor machines, robots, and employees, asset capacity and maintenance exceptions and provide run-time status and down-time class based on the calculate metrics (¶0014 preparing a quote can include information such as: the size of the mold, the shot weight, the required machines, machine hours, the cycle time for each machine, the labor for each machine, the process sequence, downtime and maintenance cycles for each machine, material unit cost, machine hourly rate, labor hourly rate, sales volume, individual process yields, overall process yield, selling price).

As per claims 12-22, the method tracks the system of claims 1-11, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-11 are applied to claims 12-22, respectively.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100070348 A1
NAG; Abhijit
METHOD AND APPARATUS FOR EVALUATION OF BUSINESS PERFORMANCES OF BUSINESS ENTERPRISES
US 20090327048 A1
KISIN; Roman et al.
Forecasting Discovery Costs Based on Complex and Incomplete Facts
US 20040267599 A1
Heires, Neal T.  et al.
Process for calculating the economic value created by a business activity
GB 2380835 A
SHULMAN RONALD F
Monitoring the profitability of a manufacturing plant
NPL
Jalalpoor Mahdieh and Tolouei Pedram
An investigation into the interrelation between balanced
score card factors


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/KURTIS GILLS/               Primary Examiner, Art Unit 3623